Case 1:21-cv-00282-RDA-TCB Document 43-4 Filed 08/23/21 Page 1 of 5 PageID# 654




                            UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF VIRGINIA

  MILLENNIUM FUNDING, INC., et al.,
                                                  Case No.: 1:21-cv-00282-RDA-TCB
         Plaintiffs,

         v.                                       PROPOSED ORDER GRANTING
                                                  DEFAULT JUDGMENT
  WICKED TECHNOLOGY LIMITED d/b/a
  VPN.HT et al.,

         Defendants.




        The Court, having reviewed the Motion of MILLENNIUM FUNDING, INC., EVE

 NEVADA, LLC, HUNTER KILLER PRODUCTIONS, INC., BODYGUARD

 PRODUCTIONS, INC., GUNFIGHTER PRODUCTIONS, LLC, MILLENNIUM IP, INC.,

 VOLTAGE HOLDINGS, LLC, KILLING LINK DISTRIBUTION, LLC, LHF

 PRODUCTIONS, INC., RAMBO V PRODUCTIONS, INC., NIKOLA PRODUCTIONS, INC.,

 OUTPOST PRODUCTIONS, INC., and WONDER ONE, LLC (“Copyright Plaintiffs”), and 42

 VENTURES, LLC (“42”) (collectively “Plaintiffs”) for Default Judgment against Defendant

 Doe d/b/a POPCORNTIME.APP (“Defendant”), and good cause appearing therefor,

        Plaintiffs’ Motion is GRANTED. Accordingly, it is ORDERED, ADJUDGED, and

 DECREED as follows:

                Defendant has willfully directly infringed and contributed to infringement of the

 Copyright Plaintiffs’ copyright protected motion pictures as outlined in Exhibit “1” to the FAC

 (“Works”) in violation of 17 U.S.C. §§ 106, 501, et seq.;
Case 1:21-cv-00282-RDA-TCB Document 43-4 Filed 08/23/21 Page 2 of 5 PageID# 655




                  Defendant has willfully directly infringed Plaintiff 42’s registered trademark

 “Popcorn Time” in violation of 15 U.S.C. §§ 1114;

                  Defendant knowingly and with the intent to induce, enable, facilitate, or conceal

 infringement of the copyright protected Works intentionally induced, enticed, persuaded, and

 caused its subscribers to commit DMCA violations pursuant to 17 U.S.C. § 1202;

                  Defendant has the right and ability to supervise and control the DMCA violations

 that occur through the use of its service, and at all relevant times have derived a direct financial

 benefit from the DMCA violations and infringements complained of in this action, but Defendant

 has refused to take any meaningful action to prevent its’ subscribers’ DMCA violations and

 infringements;

                  Defendant knowingly breached the contract between Defendant and Plaintiff 42

 regarding their trademark dispute on Twitter;

                  Defendant was properly served by registered email at its respective email addresses;

                  Despite notice, Defendant failed to appear and defend in these proceedings;

 Monetary Damages

                  Copyright Plaintiffs’ request for statutory damages pursuant to 17 U.S.C. § 504(c)

 against Defendant in the amount of $3,150,000.00 is GRANTED;

                  Copyright Plaintiffs’ request for statutory damages pursuant to 17 U.S.C. §

 1203(c)(3) for DMCA violations against Defendant in the amount of $525,000.00 is GRANTED;

                  Plaintiff 42’s request for statutory damages pursuant to 15 U.S.C. § 1117(c) against

 Defendant in the amount of $2,000,000.00 is GRANTED;

                  Plaintiff 42’s request for actual damages for breach of contract against Defendant

 in the amount of $4,900.00 is GRANTED;
Case 1:21-cv-00282-RDA-TCB Document 43-4 Filed 08/23/21 Page 3 of 5 PageID# 656




                Reasonable attorney’s fees may be awarded to the prevailing party as part of the

 costs. 17 U.S.C. §§ 505, 1203(b)(5). Accordingly, Plaintiffs’ request for attorney’s fees against

 Defendant in the amount of $35,946.74 is GRANTED;

                The recovery of full costs by or against a party may be awarded pursuant to 17

 U.S.C. §§ 505, 1203(b)(4). Accordingly, Plaintiffs’ request for taxable costs of $627 against

 Defendant is GRANTED;

 Permanent Injunction against Defendant

                Copyright Plaintiffs’ request for a permanent injunction against Defendant is

 GRANTED. Defendant is enjoined from, directly or indirectly, infringing Copyright Plaintiffs’

 rights in their motion pictures. Defendant shall not reproduce, copy, distribute, upload, or

 otherwise make the Works available for public distribution, whether through the Internet or

 otherwise, absent express written permission from Copyright Plaintiffs;

                Plaintiff 42’s request for a permanent injunction against Defendant is GRANTED.

 Defendant is enjoined from, directly or indirectly, infringing Plaintiff 42’s trademark “Popcorn

 Time”. Defendant shall not use Plaintiff 42’s registered trademark, absent express written

 permission from Plaintiff 42;

 Injunctions against Service Providers used by Defendant

                It is ORDERED that, GitHub shall immediately disable and delete the account

 “https://github.com/popcorn-official” used by Defendant as a software code repository for the

 movie piracy application Popcorn Time. GitHub is further ordered to disable any other account

 that serves as a software code repository for the movie piracy application Popcorn Time upon

 notice from Plaintiffs within 72 hours of receipt of this Order;

                It is ORDERED that, Cloudflare, Google and any other service provider cease
Case 1:21-cv-00282-RDA-TCB Document 43-4 Filed 08/23/21 Page 4 of 5 PageID# 657




 providing service for Defendant’s websites and software application Popcorn Time and that, upon

 Plaintiffs’ request, those in privity with Defendant and those with notice of the injunction,

 including any Internet search engines, Web hosts, domain-name registrars, and domain name

 registries and/or their administrators that are provided with notice of the injunction, cease

 facilitating access to any or all domain names and websites through which Defendant engages in

 the aforementioned infringements and/or where Popcorn Time is distributed including but not

 limited to: http://popcorn-ru.tk; https://popcorn-time.tw/; https://popcorntime-online.ch/; and

 https://popcorn-time.en.uptodown.com within 72 hours of receipt of this Order;

                It is ORDERED that, all software application stores subject to personal jurisdiction

 in the United States including but not limited to the Google app store, the Apple app store,

 APKMirror app store, APKPure app store, and Aptoid app store, cease distributing the movie

 piracy app Popcorn Time promoted and distributed by Defendant within 72 hours of receipt of this

 Order.

 Domain Name Transfer

                It is ORDERED Defendant’s domain name registrar Google, LLC and/or the

 individual registrars holding or listing the domain name popcorntime.app used in conjunction with

 Defendant’s websites and application shall immediately transfer these domain names, or any

 subset of these domain names, to Plaintiff 42.

 Website Blocking Order

                It is ORDERED that, within 60 days receipt of this order, all Internet Service

 Providers (“ISPs”) subject to personal jurisdiction of the United States use their best technical

 efforts to BLOCK access on their servers or servers under their control to the following Target

 Domain Names at which Defendant’s movie piracy app Popcorn Time is distributed:
Case 1:21-cv-00282-RDA-TCB Document 43-4 Filed 08/23/21 Page 5 of 5 PageID# 658




 http://popcorn-ru.tk; https://popcorn-time.tw/; and https://popcorntime-online.ch/. The ISPs can

 comply with this Order by (a) Domain Blocking of the Target Domain Names; (b) IP Address

 blocking or re-routing in respect of the IP Addresses for the Target Domain Names; (c) URL

 blocking in respect of the Target URLs and the Target Domain Names; (d) any alternative technical

 means for disabling access to the Target Domain Names as agreed by Plaintiffs in writing; or (e)

 submitting an affidavit by a company officer attesting that the ISP has used their best technical

 efforts to block access to the domains and describing their technical efforts. The ISPs can file any

 objection to this Order after having met and conferred with Plaintiffs to attempt to resolve any

 dispute concerning this Order. The Plaintiffs can update this Target Domain Name list at most

 two times a year by notifying the ISPs of further domains used for distributing Popcorn Time

 unless further updates are accepted by the ISPs.

                Any third party who asserts an ownership interest in any target domain name and/or

 IP address on this list or any updated list may make an appropriate motion in this Court after first

 attempting to meet and confer with Plaintiff by contacting Plaintiff’s counsel to protect their rights.

                The Court will retain jurisdiction for the purpose of enforcing the Order.



                The Clerk is instructed to enter this Final Default Judgment immediately.



 SO ORDERED THIS ____ day of _____, 2021.




                                        ______________________
                                        United States District Judge
